internal_revenue_service number release date index numbers ---------------------------------------- ---------------------------------- ---------------------------------------- --------------------------------------- ------------------------------- in re ------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-138036-04 date date ------------------------------------- ------------------------------ distributing ------------------------------------------------------------------------ controlled --------------------------------------------------------------------- sub --------------------------------------------------------------------- state x state y industry a date -------------------------- ------------------ ------------------ ------------ ---------------------------- stock_option plan ----------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------- dear ------------------------------------------------- income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is summarized below we respond to your letter of date requesting rulings on certain federal plr-138036-04 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7t distributing a state x corporation is a widely held publicly traded corporation and the common parent of an affiliated_group filing a consolidated federal_income_tax return controlled a state y corporation and sub a state x corporation are wholly owned subsidiaries of distributing engaged in industry a all of the corporations use the accrual_method of accounting and have a tax_year ending on date distributing has one class of common voting_stock distributing currently has outstanding_stock options issued under its stock_option plan the outstanding options consist of incentive stock_options and nonqualified_stock_options collectively known as the outstanding options prior to the proposed transaction described below controlled’s board_of directors will adopt a stock_option plan that will be substantially_similar to distributing’s stock_option plan industry a businesses each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business proposes the following transaction i controlled will be recapitalized to increase its outstanding shares of stock to match the total outstanding shares of stock of distributing taxpayer has represented that the recapitalization will be a tax-free event under sec_368 distributing will distribute all of the controlled stock pro_rata to each of its shareholders the distribution we have received financial information that indicates that controlled’s and sub’s to facilitate raising capital on a cost-effective and continuing basis distributing the outstanding options will be exchanged as described below outstanding options that are incentive stock_options will be exchanged for new incentive ii iii plr-138036-04 stock_options subject_to the same terms and vesting schedule as the related outstanding options outstanding options that are nonqualified options will be exchanged for nonqualified options subject_to the same terms and vesting schedule as the related outstanding options the exchange will be as follows a all persons who are directors and or employees of distributing only and who hold outstanding options in distributing will surrender their outstanding options and receive in exchange adjusted stock_options in distributing new distributing options the new distributing options will preserve the economic value of the outstanding options the exercise price of the new distributing options will bear the same percentage relationship to the market price of distributing stock after the distribution as the exercise price of the outstanding options bore to the market price of distributing stock before the distribution b all persons who are directors and or employees of controlled only and who hold outstanding options in distributing will surrender their outstanding options and receive in exchange adjusted stock_options in controlled new controlled options the new controlled options will preserve the economic value of the outstanding options the exercise price of the new controlled options will bear the same percentage relationship to the market price of controlled stock after the distribution as the exercise price of the outstanding options bore to the market price of distributing stock before the distribution c all persons who are directors and or employees of both distributing and controlled and who hold outstanding options in distributing will surrender their options and receive in exchange new distributing options in distributing and new controlled options in controlled the new distributing options and the new controlled options will preserve the economic value of their outstanding options the exercise price of the new distributing options and new controlled options will bear the same percentage relationship to the market price of distributing and controlled stock respectively after the distribution as the exercise price of the distributing options bore to the market price of distributing stock before the distribution taxpayer has made the following representations in connection with the proposed transaction a the indebtedness owed by controlled to distributing and its affiliates after the distribution will not constitute stock_or_securities plr-138036-04 b c d e f g h i no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing sub and controlled are representative of their present operations and with regard to distributing sub and controlled there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations sub that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction distributing and its affiliates on the one hand and controlled on the other hand each will continue the active_conduct of its business independently and with its separate employees except that certain employees will be shared for reasons of efficiency and cost effectiveness if any employee is shared by distributing and its affiliates on the one hand and controlled on the other hand such employee’s compensation will be charged as an expense to distributing its affiliates and controlled in proportion to the amount of time the employee expends in each business the distribution is carried out for the following corporate business_purpose to facilitate raising capital on a cost-effective and continuing basis the distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earning and profits of distributing or controlled or both no intercorporate debt will exist between distributing and its affiliates on the one hand and controlled on the other hand at the time of or subsequent to the distribution except for debt that arises in the ordinary course of the industry a business immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution plr-138036-04 j k l m n payments made in connection with all continuing transactions if any between distributing and its affiliates on the one hand and controlled on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the distribution is not part of a plan or series of related transaction within the meaning of sec_1_355-7t pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation none of the nonqualified_stock_options in distributing had a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 at the time the options were granted in addition none of the new nonqualified_stock_options in distributing and controlled will have a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 at the time the options are granted the exercise price of and the number of distributing shares subject_to the outstanding options will be adjusted to reflect the change in value of distributing shares as a result of the distribution in a manner that on a share-by-share basis a preserves the aggregate spread between the exercise price of the outstanding options and the fair_market_value of the underlying distributing stock immediately before the adjustment and b produces a ratio of the exercise price of the new distributing options or new controlled options to the fair_market_value of the underlying distributing or controlled stock immediately after the distribution that is equal to the ratio of the exercise price of the outstanding options to the fair_market_value of the underlying distributing stock immediately before the distribution the holders of outstanding options who receive new distributing options or new controlled options will not receive any additional benefits as part of the exchange of their outstanding options for new distributing options and or new controlled options based solely on the information submitted and representations made we hold as no gain_or_loss will be recognized by and no amount will be included in the income of distributing’s shareholders on their receipt of the controlled stock sec_355 follows plr-138036-04 no gain_or_loss will be recognized by distributing upon the distribution of its stock in controlled to its shareholders sec_355 the basis of the controlled stock and distributing stock in the hands of the shareholders of distributing after the distribution will in each instance be the same as the aggregate basis of the shareholders in the distributing stock immediately before the distribution allocated in proportion to the fair_market_value of each sec_358 and sec_1_358-2 the holding_period of the controlled stock received by the shareholders of distributing as a result of the distribution will in each instance include the holding_period of the distributing stock with respect to which the controlled stock was received provided that such distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 the holders of outstanding options in distributing will not realize any income upon the receipt of new distributing options and or new controlled options pursuant to step iii pursuant to step iii the exchange of the incentive stock_options in distributing for new incentive stock_options in distributing or new incentive stock_options in controlled will not constitute a modification extension or renewal of these incentive stock_options within the meaning of sec_424 and therefore will not constitute the grant of new options no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 furthermore no opinion is expressed as to whether the recapitalization described in step i above qualifies as a tax-free event under sec_368 in addition no opinion is expressed regarding the qualification of the options that are intended to qualify as incentive stock_options under sec_422 this ruling is directed only to the taxpayer requesting it sec_6110 of plr-138036-04 the code provides that it may not be used or cited as precedent relevant letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is in accordance with the power_of_attorney on file with this office a copy of this sincerely filiz a serbes chief branch office of associate chief_counsel corporate --------------------------------------- cc ---------------------------------------------- --------------------------------------------------- ---------------------------------------- ---------------------------------- ------------------------------------------------------------------ ---------------------------------- -----------------------------
